Citation Nr: 1442681	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a back disability, to include neck (cervical) or back (thoracolumbar) disability.

2.  Entitlement to service connection for a spine (neck and back) disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1978 to November 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal is more accurately stated as listed on the title page of this decision, as clarified by the Veteran in his July 2014 testimony, which reflects that the Veteran seeks service connection for any disability of the spine or spinal column (neck and back), regardless of the terminology used to identify the location of the disability (cervical, thoracic, lumbar, thoracolumbar, or lumbosacral).

The Veteran testified before the undersigned at a Travel Board hearing conducted in July 2014.  The transcript of that hearing is associated with an electronic (Virtual VA) record.  The Veteran's physical files and each available electronic file (Virtual VA and VBMS) have been reviewed in preparation for issuance of this decision.

The claim for service connection for a spine (neck and back) disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a "back disability" was denied by the RO in April 1982; the RO denied requests to reopen claim for service connection for "low back" disability in July 2001 and April 2006, and denied a claim of entitlement to service connection for degenerative disc disease, cervical spine (neck), in February 2007, and those decisions became final.  

2.  The Veteran's lay testimony and lay statements from fellow former service members are new, and, considered in light of VA clinical records dated in 2006 and 2007 indicating possible or suspected link between the Veteran's service and a current neck or back disability, are material to support a claim for service connection for "back" disability, to include disability of the cervical or thoracolumbar spine.  


CONCLUSION OF LAW

Evidence received since final April 1982, July 2001, April 2006, and February 2007 denials of service connection or requests to reopen claims for service connection for neck, back or low back disabilities is new and material, and those decisions are reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  VA determines whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209 (1999); see also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.  In determining whether the evidence is new and material, the credibility of the newly presented evidence, that is, evidence obtained since the last final disallowance, is presumed.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran contends that he injured his neck or upper back in service in 1980 when he fell backward while on a training run.  The service treatment records disclose only one incident, in September 1980, related to a musculoskeletal complaint.  Other treatment notes reflect that the Veteran sought evaluation for an ingrown toenail, for gastrointestinal complaints, shortness of breath, lightheadedness, among other non-musculoskeletal complaints.  

At his July 2014 hearing before the Board, the Veteran testified that he injured his upper back and neck in March 1980 and was seen at a field treatment area.  A former fellow servicemember, RLC, has submitted a statement ("buddy statement") which supports the Veteran's general description of the circumstances which the Veteran contends led to his upper back and neck injury.  This evidence is new and is material to the Veteran's claim for service connection for a back disability of the upper back and neck.  

The Veteran's lay statements and testimony and buddy statement were not of record at the time of any prior final decision.  They are material as they raise a reasonable possibility of substantiating the claim.  The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denials of service connection for an upper back and neck disability.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade. 

The claim as developed has been characterized as a claim for service connection for residuals of a low back injury.  The Veteran has clarified that he is seeking service connection for an injury to the spine, not limited to the low back.  Further development of the recharacterized claim is required.  

ORDER

The request to reopen the claim of entitlement to service connection for a back disability, to include the neck, upper back, or lower back, is granted; the appeal is granted to this extent only.


REMAND

The record suggests that the Veteran is receiving "disability" benefits for his chronic back disability.  The only Social Security Administration document of record is a 2014 psychological evaluation by the Arizona Department of Economic Security.  The Veteran should be asked to specifically identify the source of any "disability" benefits he receives, and should be asked to specifically state whether he receives benefits from the Social Security Administration (SSA).  The Veteran should identify when he began receiving benefits from each benefits system and the records underlying the determination should be obtained, with the Veteran's authorization.

The record reflects that the Veteran "took a medical retirement" in 1994.  See April 2014 report from CRJ, Ph.D., to the Arizona Department of Economic Security.  The Veteran should state whether he receives disability or retirement benefits from any governmental, insurance, or workers' compensation program.  Records from any identified disability system should be sought, with the Veteran's authorization, including any examinations he undertook .  

During his July 2014 Travel Board hearing, the Veteran testified that he was treated by a VA primary "rehab" physician, identified as Dr. C., from "about 1990" forward.  No VA records prior to 1998 are associated with the claims files or electronic files or have been located.  There are only a few entireties prior to 2000.  The Veteran should be asked to submit any copies he may have of VA records, especially those of Dr. C.'s treatment, prior to 2000.  

The claims files disclose that the Veteran was treated for shoulder complaints in the 1990s and underwent surgical treatment of the right shoulder in 1995 or 1996.  The Veteran testified that he underwent shoulder replacement at the Tucson VA.  Records of that VA treatment are not currently located in the physical or electronic claims files, and should be sought.  The Veteran should be asked to identify VA facilities from which he received treatment prior to 1998, when the VA records currently associated with the claims files begin.  Those records should be sought. 

The Veteran should be asked to submit or identify any non-VA providers who treated him for a shoulder or back complaint in the 1990s, and an attempt should be made to associate with the claims files any identified non-VA records from that period which may still exist.  The record reflects that the Veteran was seen by "Tucson Orthopedics" prior to 2000, and possibly later.  The Veteran should be asked to submit or identify those records.  The Veteran should also identify any non-VA providers who treated him for complaints of neck, back, shoulder, or hip complaints.  In particular, the Veteran should submit any reports of radiologic examinations of the spine prior to 2004, or identify any facilities at which such examinations were conducted.  

The record reflects that the Veteran sustained an injury to the lumbar segment of the spine in about 2004.  The Veteran should be asked to submit any reports of evaluations of the spine undertaken at that time, or identify the facilities at which examinations of the spine were conducted. 

Simply stated, the Board wants all medical evaluations of the Veteran's back, neck, and shoulder, from every possible source.  The Veteran himself should attempt to obtain these records in order to expedite his own case, or indicate that these records are not available (in writing). 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an opportunity to submit (or authorize VA to obtain) records of private treatment of back, neck, hip, or shoulder symptoms prior to 2000, including from "Tucson Orthopedics."  

The Veteran himself should attempt to obtain these records himself, if possible. 

2.  The Veteran should be asked whether he receives or has applied for disability benefits from the Social Security Administration.  If so, clinical records related to those applications or awards should be sought.

3.  Afford the Veteran an opportunity to submit (or authorize VA to obtain) records from medical retirement or disability benefits he receives or has received at any time since 1990, including the clinical determinations on which the medical retirement or disability determination was based.  The Veteran himself should attempt to obtain these records himself, if possible. 

The Veteran should be advised of the types of non-clinical evidence which might assist in substantiating the claim, to include employment physical examination, statements from former employers, incident or safety reports, or other evidence relevant to determining whether a disability of any portion of the spine is attributed to the Veteran's service.  

4.  VA treatment records, including original, written inpatient and outpatient records from any VA facility at which the Veteran was treated prior to 1998, especially any records of treatment for neck, back, hip, shoulder, or other musculoskeletal or neurologic complaints.  

5.  Medical opinion should be obtained which addresses the etiology of current back/neck disability, to include each segment of the spine if separate diagnoses or disabilities affect separate segments of the spine or if disability affecting one segment of the spine arose prior to other disabilities in other segments of the spine.  The opinion should review the service treatment records, the lay statements and testimony, and VA and private records, including the opinion rendered by Dr. C. in April 2006 that the Veteran had chronic neck, upper dorsal spine, and shoulder dysfunction, and records obtained during the course of this Remand.  

An opinion which provides (i) appropriate diagnosis for each current spine disability, regardless of the terminology used to identify the location of the back disability (cervical, thoracic, lumbar, thoracolumbar, or lumbosacral) is required; and, in addition, the required opinion must address (ii) whether there is a 50 percent, or greater, likelihood that any current spine disability, to include disability of the cervical, thoracic (dorsal), thoracolumbar, lumbar, or lumbosacral spine, was incurred in service or as a result of service).  If physical examination is required, the Veteran should be afforded in-person examination.  A complete rationale should be provided for each opinion and determination. 

6.  Then, readjudicate the Veteran's claim for service connection for spine disability, regardless of the terminology identifying the location in the spinal column of the disability.  If the appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


